Office Action Summary
This final office action is responsive to the filing of 15 November 2021.  Currently Claims 1-3, 5 and 10, 12, and 14-15 are pending and are examined below.   

Response to Amendments
Applicant’s amendments are acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5 and 10, 12, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of managing a single food order from multiple restaurants without significantly more. The claim(s) recite(s):
 Inputting identification information (e.g. machine labelling)
Using drawing information to depict location of a machine (e.g. a factory layout)
Using layout information to depict the relationship of the machine to other machines
Depicting a degree of progress in inputting (i.e. labelling) different machines   
Display and highlight various pieces of information 
These are directed to an abstract idea which is a mental process (e.g. labelling machines with ID’s and tracking how many have been labelled).  Alternatively, the steps can be considered directed to the abstract idea of managing human activity since it organizes how many machines in a layout, such as HVAC equipment, have been labelled), and highlights machine data. This judicial exception is not integrated into a practical application because the use of generic computer elements for receiving and processing the data as claimed is merely implementing the abstract idea steps in the manner of “apply 
Generic information storage, mobile terminal, generic communication with the mobile terminal, and generic display.
The generic recitation of using these generic computer elements does not integrate the abstract idea into a practical application.  (Additionally, a way of tracking drawing information is not technical or technological.  It is merely organizing how a drawing has been updated.)   With respect to the generically recited interface that receives inputs - the ability to use an interface to receive inputs is considered insignificant extra solution activity because it collects data. In addition, the updating displaying amounts to insignificant extrasolution data presenting activities to the judicial exception
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process and transmit data and thus do not provide an inventive concept in the claims.   
The dependent claims further limit the abstract idea by reciting: 
Generic transmission of data between the mobile terminals and storage (claim 2), 
What the identification information indicates (i.e. a address) (claim 3)
Generically communicating between the machine and the mobile terminal using NFC (this is merely confining the abstract idea to a particular technological environment) (claims 5, 12, 14 and 15)
Characterizing how the machine (device) identification is used, i.e. an address used that characterizes the device (claim 10)

The use of generic computer apparatus/software elements to perform the claim limitations merely implement the abstract idea in the manner of ‘apply it’, without significantly more. Taken as a 






                    
    PNG
    media_image1.png
    807
    974
    media_image1.png
    Greyscale

Here a drawing layout is used to track how different machines (i.e. devices) are labelled and which machines are labelled or not.  The use of generic computer components (as discussed above) as additional elements do not integrate the abstract idea into a practical application or provide significantly more.

Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014); (6) determining a price of a product offered to a purchasing organization in Versata Dev. Grp., Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015); and (7) pricing a product for sale in OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015). Tracking worker activities as to their progress in performing tasks is also a building block of a market economy and, like risk hedging and intermediated settlement, is an "abstract idea" beyond the scope of§ 101. See Alice, 573 U.S. at 220.
See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d at 1372-73 ("[A] method that can be performed by human thought alone is merely an abstract idea and is not patent-eligible under§ 101."); see also In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009) ("[M]ental processes-or processes of human thinking-standing alone are not patentable even if they have practical application."); Gottschalkv. Benson, 409 U.S. 63, 67 (1972) ("Phenomena of nature, ... mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work" (emphasis added).).  Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource, 654 F.3d at 1375 ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").
The specification does not provide any indication that the display, memory, database or devices are anything other than off the shelf computer components and the Symantec, TLI and OIP Techs court decisions referenced in MPEP 2106.05d indicate that mere collection, receipt, storage and transmission 
Additionally, the above limitations have been deemed by the courts as routine and conventional activity (see MPEP 2106.05)
i. Receiving or transmitting data over a network, e.g., using the Internet to transmit or gather data,
ii. Performing repetitive calculations,
iii. Electronic recordkeeping, (e.g. managing data records in a generic database)
iv. Storing and retrieving information in memory (from Versata which stored information in a database).
Since the claimed invention embodies an abstract idea whose embodiment on a
computer does not integrate the abstract idea into a practical application or provide significantly more, the claimed invention is patent ineligible under 35 USC 101.

Response to Arguments
Applicant argues: 
    PNG
    media_image2.png
    215
    721
    media_image2.png
    Greyscale

Examiner responds as stated in the rejection, the generic recitation of using generic computer elements including the mobile terminal and the display does not integrate the abstract idea into a practical application.  (Additionally, a way of tracking drawing information is not technical or 
Previous 112(f) Rejections are withdrawn based on Applicant’s amendments. 
	Applicant argues claim 1 is not obvious over the combination of Coronado and Jung.

    PNG
    media_image3.png
    81
    703
    media_image3.png
    Greyscale

	Examiner responds as stated in the 103 Rejection, See Coronado 0089-clicking on “display now” link;  The system provides for highlighting information to be entered (i.e. when a user selects display now by clicking on the process image (see Figure 3 and Figure 5), the corresponding data is displayed.  See also paragraph 86 where errors are highlighted (i.e. a piece of identification information is wrong and is highlighted for manual correction).  See also paragraph 85 where omitted device information (i.e. the device is highlighted in the sense that process information for that device is missing) is highlighted so the user can obtain the correct BIM information from the vendor to properly label/characterize that device

    PNG
    media_image4.png
    129
    758
    media_image4.png
    Greyscale

 	Examiner responds Jang teaches in the analogous art of managing HVAC systems the benefits of wireless communication with the equipment itself (page 1).
Jang provides the ability for workers onsite to interface with the individual pieces of equipment and would improve their ability to perform maintenance on specific pieces of equipment by being able to access salient information regarding that piece of equipment onsite (page 1)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made...

Claims 1-3, and 10 are rejected under 35 U.S.C. 103 as being obvious over US 2019/0073827 (hereinafter Coronado) in view of 
“Wireless sensor networks as part of a web-based building environmental monitoring system”
WS Jang, WM Healy, MJ Skibniewski - Automation in Construction, 2008 - Elsevier (hereinafter Jang)

	Regarding Claim 1, Coronado teaches
1. (Currently Amended) An identification information input support system
that supports a worker in performing a task of inputting identification information
to a plurality of devices, the identification information input support system comprising:
an information storage apparatus: and
Figure 1a #56 and #58 show databases (i.e. an information storage apparatus)
a mobile terminal configured to communicate with the information storage apparatus 
Figure 1a #33, #34, #37, 41 – these are all mobile terminals for interfacing with the system.
the information storage apparatus including a processor and a storage 
(Figure 1A (52 CPU) (processor); 56 and 58 (Storage))
the storage storing device information including the identification information to be input,
paragraph 97:
                 
    PNG
    media_image5.png
    171
    625
    media_image5.png
    Greyscale

		The worker identifies manually the objects that are scanned (see Figure 1b and Figure 3 where various equipment items are scanned and identified.)  See also paragraph 85-86.
drawing information indicating location in which the device is installed,
paragraph 79
                    
    PNG
    media_image6.png
    119
    643
    media_image6.png
    Greyscale

		The location of the components in the drawing are stored per their location.
layout information indicating a layout of the device in the drawing information and
Figure 3 shows layout information (i.e. how the layout of the equipment is shown in the drawing.
management information indicating a degree of progress of the task of inputting the identification information to the devices and
                     
    PNG
    media_image7.png
    203
    633
    media_image7.png
    Greyscale

		See also paragraph 85 – the degree to which pieces of equipment are scanned and color coded (either automatically or by manual intervention by the user of the program)
the processor being programmed to communicate with the mobile terminal and update the management information in response to input of the identification information,
paragraph 87

    PNG
    media_image8.png
    285
    629
    media_image8.png
    Greyscale

Here the user updates the information (both scanned and input/corrected manually) where it is stored.
the mobile terminal including a processor and a display, the mobile terminal being configured to
 (Figure 1A (33-Computer with Screen)) 
receive the device information, the drawing information, and the layout information from the information storage apparatus
	Figure 1a – the wireless icons shown in Figure 1a suggests the mobile devices have a communication unit (e.g. a wireless modem) to communication with the information storage apparatus.
display the device information the drawing information and the layout information in association with each other
 	Figure 1B- interactive viewer provides a display unit for displaying the drawing and layout information as discussed above.
	display images representing the plurality of devices and receive a selection of one of the images by the worker,
The interactive display (discussed in paragraph 57) displays the plurality of devices (exemplarily shown in Figure 3).	
	highlight or display only the piece of the identification information to be input to one of the plurality of devices which correspond to the image selected by the worker
	
    PNG
    media_image9.png
    314
    629
    media_image9.png
    Greyscale

	The system provides for highlighting information to be entered (i.e. when a user selects display now by clicking on the process image (see Figure 3 and Figure 5), the corresponding data is displayed.  See also paragraph 86 where errors are highlighted (i.e. a piece of identification information is wrong and is highlighted for manual correction).  See also paragraph 85 where omitted device information (i.e. 
in response to receiving information indicating input of the identification information has been completed from the one of the plurality of devices, the information storage device updating the management information, and transmitting the management information to the mobile terminal;
See Figure 3- the management information is displayed
in response to receiving the management information that has been updated from the information storage device, the mobile terminal displaying the management information in association with the device information, the drawing information, and the layout information, and
Figure 3:
       
    PNG
    media_image10.png
    377
    751
    media_image10.png
    Greyscale

	Here in Figure 3, the management information is displayed (i.e. the degree to which items are identified in the image as being pumps, pipes and other equipment); the drawing information (i.e. the location of each device); and the layout information (i.e. how the different devices are arranged as shown in the labelled/annotated image). 

such that the worker can grasp the degree of progress of the task for the one of the plurality of devices and perform the task, with reference to display on the display 
	The worker can grasp the degree of progress of the annotation/labelling of the components in viewing the as-built layout.  (This is due to the color coding of components described above).

	Coronado teaches the above steps regarding the various types of equipment information being entered into a system, however Coronado does not teach where the data being entered is for a mesh network (as per the communicating with the mobile terminal) as per a task of inputting identification information to a plurality of devices.  However this is suggested by Jang.

	Jang teaches in the analogous art of managing HVAC systems the benefits of wireless communication with the equipment itself (page 1).

    PNG
    media_image11.png
    557
    766
    media_image11.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Coronado, regarding interfacing with various elements of process equipment to have incorporated the mesh networking approach of Jang, where workers interface with equipment directly in the field, because it would have provided the benefit of enabling workers to interface with equipment directly onsite, thus leading to improved ability of the workers to diagnose different situations.
	Coronado teaches the need to perform maintenance (see paragraph 116).  Jang provides the ability for workers onsite to interface with the individual pieces of equipment would improve their ability to perform maintenance on specific pieces of equipment by being able to access salient information regarding that piece of equipment onsite.
	Coronado’s system does provide wireless connectivity using mobile devices, however the mesh networking approach taught by Jang would improve the ability to connect onsite (e.g. in a factory where mobile wireless connectivity may not be as robust due to the interference inherent in the equipment itself).

Claim 2, Coronado teaches
	2. (Currently Amended) The identification information input support system
according to claim 1, wherein the mobile terminal being one of a plurality of mobile terminals, 
	Figure 1a – here the system shows multiple mobile terminals.  See also paragraph 55 where various users (i.e. and their associated mobile terminals) wireless connect to the system.
each mobile terminal being configured to communicate with the information storage apparatus,
Figure 1a, paragraph 55-56 – each mobile terminal connects to the communication unit of the system (see Figure 1a 39 the “I/O”).
and the plurality of mobile terminals share with each other the device information, the drawing information, the layout information, and the management information
	paragraph 57
	
    PNG
    media_image12.png
    117
    631
    media_image12.png
    Greyscale

	The information entered by any mobile terminal can be shared with another mobile terminal, as long as the other mobile terminal is used by an authorized user.

Regarding Claim 3, Coronado teaches
	3. (Currently Amended) The identification information input support system
according to claim 1, wherein the identification information includes an address usable to manage the device

    PNG
    media_image13.png
    373
    625
    media_image13.png
    Greyscale

The virtual data includes address location (i.e. an address usable to manage the device).

Regarding Claim 10, Coronado teaches
	10. (New) The identification information input support system according to
claim 2, wherein the identification information includes an address usable to manage the device.
	
    PNG
    media_image13.png
    373
    625
    media_image13.png
    Greyscale

	The virtual data includes address location (i.e. an address usable to manage the device).

Claims 5, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being obvious over
 US 2019/0073827 (hereinafter Coronado) in view of 
“Wireless sensor networks as part of a web-based building environmental monitoring system”
Jang) and further in view of 
	Hashimoto US 2016/0370787 (hereinafter Hashimoto)	

Regarding Claims 5 (claims 12, 14 and 15 are similar), Coronado teaches a wireless terminal for interacting with the system to acquire information regarding equipment so it can be properly labelled on a BIM (i.e. to correctly note “as-built” construction), however Coronado does not teach:
Hashimoto teaches:
5. (Currently Amended) The identification information input support system
according to claim 1, wherein the mobile terminal is further configured to perform near field communication with the device and
	
    PNG
    media_image14.png
    344
    619
    media_image14.png
    Greyscale

	acquire from the device information about whether or not input of the
identification information has been completed and display the information acquired 
	As per above, Hashimoto teaches acquiring the management information that has in fact been entered.  Hashimoto further teaches displaying the acquired information:

    PNG
    media_image15.png
    120
    627
    media_image15.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Coronado and Jang to have included the teachings of Hashimoto regarding interaction with the piece of equipment using NFC because it would have provided the benefit of enabling a worker to interface with the equipment on site to verify its identification information.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623